 1   RENE L. VALLADARES
     Federal Public Defender
 2
     Nevada State Bar No. 11479
 3   CRISTEN C. THAYER
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577
 6   Cristen _Thayer@fd.org
 7
     Attorney for David Damante
 8
 9                        UNITED STATES DISTRICT COURT
10                               DISTRICT OF NEVADA
11   United States of America,                   2:11-cr-00064-APG-CWH-1
12                Plaintiff,                     Unopposed Motion to Unseal
                                                 Docket Entries ECF No. 312 and
13         v.
                                                 ECF No. 314
14   David Damante,
                                                 (Expedited Treatment
15
                  Defendant.                     Requested)
16
17
18         Defendant David Damante’s supervised release was revoked by the Court
19   on August 10, 2018. After the entry of judgment, Mr. Damante timely filed a
20   notice of appeal. Mr. Damante’s Opening Brief is due to the Ninth Circuit Court
21
     of Appeals on November 28, 2018.
22
           When reviewing the district court record, undersigned counsel learned that
23
     one of the petitions for revocation of supervised release and an addendum to the
24
     petition remain under seal. For appellate review purposes, counsel therefore
25
     requests this Court order unsealed the following docket entries: (1) Petition to
26
 1   revoke supervised release, filed 6/21/18 at ECF No. 312, and (2) Addendum to the
 2   petition, filed 6/25/18 at ECF No. 314.
 3         Undersigned counsel has contacted counsel for the government, Assistant
 4   United States Attorney Elizabeth O. White, who has stated the government does
 5   not oppose the Court unsealing these docket entries.
 6
            Dated: November 19, 2018.
 7
                                               Respectfully Submitted,
 8
 9                                        By: /s/Cristen C. Thayer
10                                            Cristen C. Thayer
                                              Assistant Federal Public Defender
11
12
13
14   IT IS SO ORDERED:

15
16
     UNITED STATES DISTRICT COURT JUDGE
17
18
     Dated: November 19, 2018.
     DATED:      ________________
19
20
21
22
23
24
25
26
                                               2
